Citation Nr: 0705213	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  03-17 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased initial disability rating for 
residuals of cancer of the larynx, evaluated as 10 percent 
disabling from January 2, 2003, and noncompensably disabling 
prior to that date.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to April 
1969.
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which assigned an initial noncompensable 
evaluation for residuals of cancer of the larynx, effective 
February 28, 2001.  During the course of this appeal, the RO 
assigned an increased rating of 10 percent for the veteran's 
residuals of cancer of the larynx, effective from January 2, 
2003.  This action did not satisfy the veteran's appeal.

In October 2006, the veteran failed to appear, without 
explanation, for a Travel Board hearing.  He has not 
requested that the hearing be rescheduled. 


FINDING OF FACT

Throughout the period of this claim, the veteran's residuals 
of cancer of the larynx have been manifested by inflammation 
of the vocal cords with accompanying hoarseness.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but not higher, for 
residuals of cancer of the larynx have been met throughout 
the initial evaluation period.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.97, Diagnostic Codes 
6516, 6519, 6819 (2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran was provided with the notice 
required by the VCAA, to include notice that he submit any 
pertinent evidence in his possession, by letter mailed in 
January 2005.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  The 
veteran was also provided notice concerning the effective-
date element of the claim by letter mailed in March 2006.  

Although the required notice was not provided before the 
initial adjudication of the claim, the originating agency 
readjudicated the claim after providing the required notice 
and completing all indicated development of the record.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.

Finally, the Board notes that all pertinent medical records 
have been obtained, and the veteran has been afforded 
appropriate VA examinations.  Neither the veteran nor his 
representative has identified any evidence, which could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim.

Factual Background

The medical evidence shows that the veteran was diagnosed 
with squamous cell carcinoma of the right true vocal cord in 
1989.  The veteran has undergone periodic examinations every 
six months since his radiation therapy in 1989, which have 
all resulted in the conclusion that the cancer has not 
recurred.  When the veteran was seen by VA on an outpatient 
basis in February 2001, no pertinent complaints were noted 
and a fiber optic examination was negative.  When he was seen 
by VA on an outpatient basis in September of 2001, he 
complained of hoarseness.  A fiber optic examination in 
January 2002 was negative.  At a VA examination in July 2002, 
the veteran reported a history of intermittent hoarseness.  
At the time of the examination, the veteran spoke with a 
normal voice without evidence of hoarseness.  The final 
diagnosis at that time was postradiation cancer of the vocal 
cords, resolved.  When he was seen by VA on an outpatient 
basis in November 2002, he reported mild hoarseness, which he 
said comes and goes and had not changed for many years.  A 
fiber optic examination in January 2003 disclosed mild 
uniform erythema of the right true vocal cord.  A speech test 
performed in February 2003 revealed mild dysphonia 
characterized by variable hoarseness and decreased volume.

In June 2003, the veteran filed a VA Form 9, in which he 
alleged that he experienced marked hoarseness, dysphonia and 
decreased volume which required him to wear a voice 
activator.

The veteran was afforded another VA examination in January 
2006.  Results from this examination revealed that there had 
been no recurrence of the larynx cancer diagnosed in 1989.  
With regard to speech impairment, the examiner noted that the 
veteran's voice was hoarse and slightly strained and he was 
unable to raise his voice to a high pitch.  However, he also 
noted that the veteran was able to speak above a whisper and 
he was easily understood.  The examiner did not have the 
instruments necessary to visualize the veteran's larynx.



 Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7.

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in July 2002.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Malignant neoplasms of any part of the respiratory system are 
rated as 100 percent disabling for six months beyond the 
cessation of any surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure.  Six months 
after discontinuance of such treatment, the appropriate 
disability rating shall be determined by mandatory VA 
examination.  If there has been no recurrence or metastasis, 
the disability is rated based on residuals.  38 C.F.R. § 
4.97, Diagnostic Code 6819, Note (2006).

Complete organic aphonia with an inability to speak above a 
whisper warrants a 60 percent rating.  38 C.F.R. § 4.97, 
Diagnostic Code 6519.  A note following Diagnostic Code 6519 
provides that incomplete aphonia is to be evaluated as 
chronic laryngitis.  

Chronic laryngitis warrants a 10 percent rating if the 
disorder is manifested by hoarseness, with inflammation of 
cords or mucous membrane.  A 30 percent rating applies if it 
is manifested by hoarseness, with thickening or nodules of 
cords, polyps, submucous infiltration, or pre-malignant 
changes on biopsy.  38 C.F.R. § 4.97, Diagnostic Code 6516 
(2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Initially, the Board notes that there has been no recurrence 
of the cancer since 1989 and it has been many years since the 
cessation of radiation therapy for the cancer.  Therefore, 
the disability is to be rated on the basis of residuals.

Although the presence of vocal cord pathology was initially 
confirmed on the fiber optic examination in January 2003, the 
medical evidence shows that throughout the initial evaluation 
period the disability has been manifested by occasional 
hoarseness.  In fact, when the veteran was seen for follow up 
in November 2002, he reported that the hoarseness comes and 
goes and had not changed for many years.  The fact that 
inflammation of the vocal cords was not found on the fiber 
optic examinations in February 2001 and January 2002 does not 
in the Board's opinion establish that the veteran was not 
having recurrent episodes of vocal cord inflammation with 
hoarseness during the period prior to January 2, 2003.  In 
fact, none of the medical evidence of record indicates that 
the disability increased in severity in January 2003.  
Rather, it appears to the Board that the veteran has a 
chronic condition that is essentially static in nature.  
Therefore, the Board finds that the veteran is entitled to a 
10 percent rating throughout the initial evaluation period.

Although the veteran stated in the VA Form 9 submitted in 
June 2003 that he requires the use of a voice activator, 
absolutely none of the medical evidence indicates that he is 
unable to speak above a whisper.  At both of his VA 
examinations, his voice was normal.  In addition, his 
dysphonia was described as mild by the speech pathologist 
when he was seen in early 2003.  Therefore, it is clear that 
a rating in excess of 10 percent is not warranted under 
Diagnostic Code 6519.  As there is no evidence of thickening 
or nodules of the cords, polyps, submuccous infiltration, or 
pre-malignant changes on biopsy, a higher rating of 30 
percent is not warranted under Diagnostic Code 6516.

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  

Extra-schedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalizations for the disability and that the 
manifestations of the disability are not in excess of those 
contemplated by the scheduler criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by a 10 percent evaluation.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.


							(CONTINUED ON NEXT PAGE)


ORDER

The Board having determined that the residuals of cancer of 
the larynx warrant a 10 percent rating, but not higher, 
throughout the initial evaluation period, the appeal is 
granted to this extent and subject to the criteria applicable 
to the payment of monetary benefits.  


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


